DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant's election with traverse of group I, claims 1-10 and 16-21, drawn to a process for producing rotundone from α-guaiene in the reply filed on December 22, 2021 is acknowledged.  The traversal is on the ground(s) that the technical feature shared by the two groups was that sesquiterpene synthase is produced in a microorganism.  This is not found persuasive because Drew et al. do disclose the enzyme sesquiterpene synthase that can produce α-guaiene that ultimately results in production of rotundone (see Restriction mailed on 10/26/2021).  The activity of the enzyme is the same working on a substrate to produce a product that is currently being claimed in the process as currently claimed.  Applicants election of species of SEQ ID NO: 2 as the sesquiterpene synthase and Iron(III)-X porphyrin complex as the catalyst is acknowledged.  Applicants state claims 6 and 18-20 read on the particular synthase and claims 7-9 read on the particular oxidations.  Applicants state claims 1-5, 7-10, 12-14, 16, 17, and 21-22 are drawn to any sesquiterpene synthase
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-14 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 22, 2021.  
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double 
Claims 1-10 and 16-21 are currently under examination.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The priority date is December 5, 2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 20, 2020 and December 22, 2021 are being considered by the examiner.  The signed IDS forms are attached with the instant office action.

Drawings
No drawings are presented in the application.

Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   The claims appear drawn to a method of producing (-) rotundone.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Suggest removing the word “preferably”.  Suggest reciting what components are in the mixture.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are rejected for failing to describe a genus of sesquiterpene synthase that produce α-guaiene.  Claim 1 state a functional enzyme without any disclosed structural feature for the enzyme.  The dependent claims recite % sequence identity to enzymes in some claims but fail to disclose the modifications in the amino acid polymer that will result in the structure function correlation required for product synthesis. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
	MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad genus.  Claim 1 is broadly generic to all possible sesquiterpene synthase encompassed by the claims.  The possible variations are 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-10 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Drew et al. (5/20/2020 IDS NPL doc #1), Yesilirmak and Sayers (International .
Drew et al. disclose the VvGuaS enzyme that binds farnesyl pyrophosphate as a substrate to produce α-guaiene (see entire document, particularly abstract).  Drew et al. discuss how α-guaiene is a precursor for product rotundone (see abstract).  Drew et al. also discuss the production of rotundone via both a non-enzymatic route and an enzymatic route (see page 804, right column).
Yesilirmak and Sayers disclose the heterologous expression of plant proteins in a variety of bacterial, yeast, and insect organisms for large-scale purification and characterization (see entire document).
Huang et al. disclose the pepper aroma compound, (-)-rotundone is produced by a non-enzymatic aerial oxidation of α-guaiene (see entire document, particularly abstract).
		Takase et al. disclose the pepper aroma compound, (-)-rotundone is produced by an enzymatic oxidation of α-guaiene.  The enzyme is a cytochrome P450 enzyme belonging to the CYP71Be subfamily (see entire document, particularly abstract).
		Kino et al. disclose the method of producing (-)-rotundone using a cytochrome P450 enzyme that oxidizes the methylene group at position 3 of α-guaiene to the carbonyl group (see entire document, particularly claims 1-8).
		Tarbit et al. disclose an allyic oxidation catalysts comprising at least one of palladium, gold, titanium, and iron to perform oxidation reactions.  Tarbit et al. disclose the oxidation of guaiene to rotundone.  The reaction has oxygen supplied in a mixture (see [0051], example 4, and claims 63 and 69).

 (in Drew et al.) to produce α-guaiene that is a substrate for production of (-)-rotundone (e.g. Huang et al.).  The art further shows that production of (-)-rotundone occurs both via a non-enzymatic aerial oxidation (Huang et al.) and an enzymatic manner (Kino et al. and Takase et al.) from substrate α-guaiene.  
It would have been prima facie obvious to the person having ordinary skill in the art to use the sesquiterpene synthase disclosed by Drew et al. in a heterologous expression system as disclosed by Yesilirmak and Sayers to manufacture sufficient amounts of substrate, α-guaiene, to ultimately produce (-)-rotundone, because it was not unobvious to use enzymes for product formation.  The art has shown that the enzyme was known in the art for manufacturing the substrate α-guaiene that can ultimately result in production of (-)-rotundone.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 11, 2022
/ANAND U DESAI/Primary Examiner, Art Unit 1656